          Case 1:18-cv-00830-SH Document 72 Filed 09/01/21 Page 1 of 1




                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF TEXAS
                                  AUSTIN DIVISION
 DR. GRAHAM SHEA, DDS,                            §
         Plaintiff                                §
                                                  §
     v.                                           §         Case No. 1:18-CV-00830-SH
                                                  §
 MANAGEMENT AND TRAINING                          §
 CORPORATION,                                     §
        Defendant                                 §

                                              ORDER

   On August 26, 2021, the Court entered an order sustaining Defendant Management and

Training Corporation’s (“MTC”) Objection to Plaintiff’s Exhibit P-63 (Dkt. 60 at 1) and excluded

Daniel Clay Purswell’s employee file from evidence. Dkt. 61. The Court found that Purswell, as a

permanent MTC employee, was not similarly situated to Plaintiff, a probationary employee, under

nearly identical circumstances. Id. at 1.

   During trial, the parties introduced evidence that MTC had an at-will employment arrangement

with both its permanent and probationary employees. Plaintiff orally moved for reconsideration of

the Court’s previous order excluding Plaintiff’s Exhibit P-63, given the similarity in Purswell and

Plaintiff’s terms of employment.

   Disparate treatment of a less similarly situated comparator can be considered, despite its lessor

probative value. Brown v. Wal-Mart Stores E., L.P., 969 F.3d 571, 580 (5th Cir. 2020). In

accordance with the Court’s verbal order, IT IS ORDERED that the Court’s August 26, 2021

Order (Dkt. 61) is AMENDED IN PART to admit Plaintiff’s Exhibit P-63 into evidence.

   SIGNED on September 1, 2021.

                                                      SUSAN HIGHTOWER
                                                      UNITED STATES MAGISTRATE JUDGE
